Citation Nr: 1542125	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for lumbar disc disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the May 2012 rating decision, the RO also denied entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to lumbar disc disease.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to this issue, but later withdrew his NOD in his Substantive Appeal (VA Form 9); thus, this issue is not on appeal.

The Veteran was afforded a Travel Board hearing July 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus and entitlement to service connection for lumbar disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied the Veteran's claims for service connection of a bilateral hearing loss disability and tinnitus, and following notice of these determinations, he did not appeal them.

2.  Evidence received since the final October 2008 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection of a bilateral hearing loss disability and tinnitus and raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The RO's October 2008 denials of the Veteran's claims for service connection of a bilateral hearing loss disability and tinnitus are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the October 2008 denial, and the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a headaches disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus were denied in an October 2008 rating decision.  The AOJ denied the claim for service connection of a bilateral hearing loss disability on the grounds that the condition was not aggravated in service.  With respect to tinnitus, the AOJ denied the claim finding that the condition was secondary to bilateral hearing loss.  The AOJ referenced a September 2008 VA examination report, in which it was indicated that the Veteran had hearing loss that pre-existed and was not aggravated by service.  .  The Veteran was notified of the decision and of his appellate rights, but did not appeal.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

Since the October 2008 rating decision, new and material evidence has been received.  As noted, the AOJ denied the claims finding that bilateral hearing loss pre-existed and was not aggravated in service, and that tinnitus was related to the bilateral hearing loss.  The available evidence then of record contained the Veteran's service and personnel records, his claims, private medical records and the aforementioned September 2008 VA examination report.  At his July 2015 Board hearing, the Veteran testified that his military occupational specialty (MOS) required constant work on the flight line around noisy aircraft.  He also testified to having noticed ringing of the ears in service, suggesting the incurrence of acoustic trauma, and that he had notice ringing in his ears since service.  The evidence was not of record at the time of the prior denial, and relates to the unestablished nexus between service and the claimed disabilities.  The evidence is thus new and material and the claims are reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claims are addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim is reopened; to this extent only is the appeal granted.



REMAND

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Veteran should also be afforded a new VA examination to address the claims for service connection of bilateral hearing loss disability and tinnitus.  The September 2008 VA examination indicates that the Veteran had pre-existing hearing loss that was not aggravated in service.  However, bilateral hearing loss was not assessed at entrance, and the examination report thus addresses the wrong standard.  In rendering any opinion, the examiner must specifically consider the presumption of soundness. When no defect is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  A history of the pre-service existence of a condition recorded at the time of the entrance examination does not constitute a notation of such a condition, and a claimant's condition is not "noted" when the induction examination does not contain a medical diagnosis by the examiner.  See 38 C.F.R. § 3.304(b)(1).  As bilateral hearing loss was not diagnosed by the examiner on the entrance examination, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence


A VA examination is also necessary to decide the claim for service connection of lumbar disc disease.  At his Board hearing, the Veteran testified that he had hurt his back in service.  He stated that he had back pain in service, but never sought treatment as going on sick call had been discouraged.  He also related that he had jammed his head, neck and back into the body of a plane, and had low back pain thereafter, for which he self-medicated.  He indicated that although he did not always have back pain following service, that the condition "kept getting worse and stuff."  The service records document an instance of head laceration when the Veteran struck his head on an airplane.  See July 1974 service treatment record.  Records dated contemporaneously to the current claim document assessed disability of the low back.  The Veteran's history coupled with the service complaint suggest that he may have incurred a low back disability in service.  Thus, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, at his Board hearing the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits related to his low back disability.  No attempt to obtain the records associated with this claim has been made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain these records and associate them with the claims file.

The September 2008 VA examination report regarding the relationship between tinnitus and the Veteran's bilateral hearing loss disability raises the question of service connection on a secondary basis, notwithstanding the fact that service connection has yet to be established for either disability.  Upon remand, the Veteran should be notified of how to substantiate a claim for service connection on a secondary basis.  38 C.F.R. § 3.310.




Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate his a claim of entitlement to service connection on a secondary basis.  The Veteran must be notified of what portion of that evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization.  Depending upon the Veteran's response, any and all assistance due the Veteran must then be provided by VA to him.

2.  Request, complete copies of any determination on a claim for SSA disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure, hearing loss and tinnitus, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss and/or tinnitus is/are attributable to service, including noise exposure experienced in service.  Attention is directed to the Veteran's reports of noise exposure while working on the flight line, consistent with his MOS.

If, and only if, the examiner believes that the Veteran's bilateral hearing loss and/or tinnitus pre-existed active service, the examiner is asked provide an opinion on the following: (1) Whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss and/or tinnitus pre-existed service and (2) Whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss disability and/or tinnitus was/were not aggravated by service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Clear and unmistakable evidence means evidence that is undebatable or that cannot be mistaken or misunderstood.

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his lumbar disc disease.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's low back disability is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to offer a history of his low back disability, including the circumstances of any lay-observed injury.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

5.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.





	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


